Case 3:17-cv-00601-MHL Document 88-5 Filed 03/29/19 Page 1 of 5 PageID# 1293




                      EXHIBIT FOUR




                                     48
Case 3:17-cv-00601-MHL Document 88-5 Filed 03/29/19 Page 2 of 5 PageID# 1294




        Did the FederaJ Bridge Provide an Angle of Attack for The Sherman..
        littps:/ANWw.youtube.comAivatc)i?v=T6dnlgQmQQI
                          Nov 9. 2018• Uploaded by Jason Goodman
                          Did the Federal Bridge Provide an Angle of Attack for The Sherman
                           Murders ... Jason Goodman. Loading ...



        Can the Federal Bridge Link SERCO ConAIr Patents to Unabomber...
        htips://www.yoiJtube.coni/Watch?>MEc9uLmTrJE
                          Dec 7. 2018 - Uploaded by Jason Goodman
                          Can the Federal Bridge Link SERCO ConAir Patents to Unabomber Ted
                          Kaczynsid? RCSI with David Hawldns...



        Does Federal Bridge Link Princess Di's D'Alma Tunnel to the 47th tloor.
        https:/Am/vw.y(njtube.com/Vvatch?v=CQR-979bhCU
                          Jan 25. 2019 - Uploaded by Jason Goodman
                           David explores the technological s^natures of two of the most controversial
                          crimes in history http://www...



        David Hawkins' Reverse CSI Preview Did the Federal Bridge Entrust
        littps7/wwvv.youtube.comAvatch?v=DLBS{i0eLRY
                           Nov 2. 2018 - Uploaded by Jason Goodman
                           David Hawkins' Reverse CSI Preview Did the Federal Bridge Entrust
                          Sherman Murders to ConAir tellers ...




        Did Mosque Shooter Use SERCO Split Tunnel Patent to Stream Snuff
        liftps;/AMvm.yoiJlube.coiTi/^ch?vs2BzR4uW8CjU
                          6 days ago - Uploaded t>y Jason Goodman
                          A ring of patents surround the techrralogies used to live stream the
                          Christchurch Snuff film recorded by Brendan...



        Sunday with Charies- Future Felons with special guest Joe Holt of...
        hltps7ANVvvv.youtube.corfWvatGh?v=XL49Iauv-2iiQ
                           Mar 3. 2019 - Uploaded by Jason Goodman
                          The Clinton Obama MULTIVERSE While the RESISTANCE Fans AOies In
                           Mainstream Media, Academia, and ...




        Was An Obama Assassination Thwarted in 2014? with Special Guest
        littps:/Avww.youfube.com/Vvatch?v^1QUczdDC8pO
                           3 days ago - Uploaded t>y Jason Goodman
                           Jason Goodman. Loading.... Play rtext; Play now. Can Split Tunnels &
                           Broken Chains Allow EVL Teachers to ...




                                                      49
Case 3:17-cv-00601-MHL Document 88-5 Filed 03/29/19 Page 3 of 5 PageID# 1295




 Did the Federal Bridge Provide an Angle of Attack for The Shennan Murders and Lion Air 737Max
 Crash?
         Jmoo Ooodtnan


                                                                                                                                                              5,005 views




 Stnsnwd in on Nov 0,2018
 DnWHawtdntJccnsmessiMOontnMtotxplace^naninlhatniddk'aaaclalitinotitdtaRlOitFcdinlBndg*. CidttMUtnapcfprtitonnhokiBtdtlwShennsniiRjittBlhtofashiif LionAli'i737MAX?
 TMs a »•kad In lor Rmiw Engnacnng C9 wilh Dsvxl HtiMdra'On^ CM Patiacn. Bicsfnc ■ Spontor of Ctowiiiexjcot m*Trutti Bid crw    Oniy ON

                                                                                         SHOW UCRE




Streamed live on Nov 9,2018
David Hawkins joins me as we continue to explore "man in the middle" attacks launched
from the Federal Bridge. Did the same perpetrators who killed the Shermans initiate the
crash of Lion Air*s 737 MAX?


This is the lead in for Reverse Engineering CSI with David Hawkins" Only ON Patreon.
Become a Sponsor of Crowdsource the Truth and enjoy exclusive content Only ON
Patreon


 http;//www.patreon.coni/crowdsourcethe.



                           Internet URL: https://www.voutube.com/watch?v=T6dnIgOmOOI




                                                                                            50
Case 3:17-cv-00601-MHL Document 88-5 Filed 03/29/19 Page 4 of 5 PageID# 1296




  Can the Federal Bridge Link SERGO ConAir Patents to Unabomt)er Ted Kaczynski? RCSI with David
  Hawkins
          JtionOoodnan


                                                                                                     5.328 Views

  + ,v,                                                                                              id   -   9'


  Smamcd fera on Doc 7.2018
  David oqilcca trrfdtnoo niatadto ntsptdad JPATS S£RCO SWAT tiam iii«ui6tf. UnobonterTod Kicz)miL
  Support David on Pabaon-wiiiw.padBaci cccnAavcnaCSIstoryteaidi'




Streamed live on Dec 7,2018
 David explores evidence related to suspected JPATS SERCO SWAT team member,
 Unabomber Ted Kaczynsi.

Support David on Patreon - www.patreon.com/reverseCSIstoryboards/

Become a Sponsor of Crowdsource the Truth and enjoy exclusive content Only ON
Patreon
 http://www.patreon.coni/crowdsourcethe...




                              Internet URL: https://www.voutube.coni/watch?v=tEc9uLmTrJE




                                                                                            51
Case 3:17-cv-00601-MHL Document 88-5 Filed 03/29/19 Page 5 of 5 PageID# 1297



                                                                                                                                                         n     A




                                                                                 Federal common a
                                                                                               Policy OA
                          Verisign SSPCA-G2

                         Verisign Class 1SSP
                     Verisign Class 2 SSP
                     Verisign Class 3SSP                                                                    Federal
                                                                                                             Bridge
                              State of Illinois                                                             (FBCA)
                                               DOJ
                              Veterans Affairs


                         ORC EGA                                                                                                                    Verizon Busine
                                                                   EGA Root
                                                                   GA2                                                                           ORC Root 2
                         Verisign EGA
                                                                                                                                               0RCNFICA2
                              IdenTrust EGA
                                                                                                                                            Entrust NPI Root

                                                                                                                                        DSTACESCA
                                                                                                     11^ rrca                      r;pn

  David Hawkins' Reverse CSI Preview Did the Federal Bridge Entrust Sherman Murders to ConAir Killers?
          Juon Ooo<tm*n


                                                                                                                                                              4.369 Views




  Sttcanwd Sw on Nov 2.2018
 DowlHowluiaJcitBmofcfWifttopcowtarofourOiiyOWPiireonthoaiiniiiliichhoiovtiiottiBiTttisthtcilniOMtnoirivtsliBalienintottiomiiraeiserHeooytndBgiySlieinioft

 Mtch Itio Ml cpiicd*-




Streamed live on Nov 2,2018
David Hawkins joins me for this free preview of our Only ON Patreon show in which he
reverse engineers the crime scene investigation into the murders of Honey and Barry
Sherman.


watch the full episode-

http://www.patreon.coni/crowdsourcethe..
https://www.patreon.coni/reverseCSIsto...




                           Internet URL: https://www.voutube.com/watch?v=DLB9ir0eLRY




                                                                                         52
